            Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 JUSTINE HURRY,
                           Plaintiff,
              v.                                              Case No. 1:18-cv-2435

 FEDERAL DEPOSIT INSURANCE CORPORATION,
 JOHN R. JILOVEC, and HILARY L. HOSKINS,
                           Defendants.




ANSWER OF FEDERAL DEPOSIT INSURANCE CORPORATION, JOHN R. JILOVEC
       AND HILARY L. HOSKINS TO JUSTINE HURRY’S COMPLAINT

       The Federal Deposit Insurance Corporation, in its corporate capacity (the “FDIC”), FDIC

Deputy Regional Director John R. Jilovec and FDIC Case Manager Hilary L. Hoskins

(collectively, the “FDIC Defendants”) respectfully submit this Answer to the Complaint filed by

Plaintiff Justine Hurry (the “Complaint”):

       1.          Paragraph 1 contains legal conclusions and otherwise makes characterizations of

the lawsuit to which no response is required, but if a response is required, denied.

       2.          The FDIC Defendants deny the allegations contained in Paragraph 2, except admit

that Mrs. Hurry provided a draft, incomplete Notice of Change in Control concerning

acquisition of a majority of common shares of the Bank of Orrick, Missouri (the “Bank”) dated

September 27, 2017, but not received by the FDIC until November 29, 2017. The FDIC

Defendants specifically deny that the Notice, at any point, was substantially complete or

provided complete information as required by 12 U.S.C. § 1817(j) and related statutes and

regulations.
           Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 2 of 10



      3.       The FDIC Defendants deny the allegations contained in Paragraph 3. The FDIC

Defendants further aver that the agency has taken final agency action on the application by letter

dated September 19, 2018, and the complaint seeking to compel agency action is moot.

      4.       The FDIC Defendants deny the allegations contained in Paragraph 4.

      5.       The FDIC Defendants deny the allegations contained in Paragraph 5, except admit

that Plaintiff seeks an order compelling the FDIC to act on the Notice. The FDIC Defendants

further aver that the agency has taken final agency action on the application, and the complaint

seeking to compel agency action is moot.

      6.       The FDIC Defendants lack information sufficient to form a belief as to the

allegations contained in Paragraph 6.

      7.       The FDIC Defendants admit the allegations contained in Paragraph 7.

      8.       The FDIC Defendants admit the allegations contained in Paragraph 8.

      9.       The FDIC Defendants deny the allegations contained in Paragraph 9, except admit

that Mr. Jilovec and Ms. Hoskins are employees of the FDIC, that Mr. Jilovec is a Deputy

Regional Director in the FDIC’s Kansas City Regional Office, that Ms. Hoskins is a Case

Manager in the FDIC’s Kansas City Regional Office, and that Mr. Jilovec and Ms. Hoskins

have participated in the FDIC’s consideration of Mrs. Hurry’s incomplete Notice.

      10.      The FDIC Defendants admit the allegations contained in the first sentence of

Paragraph 10. The FDIC Defendants deny the allegations contained in the second sentence of

Paragraph 10, as this Court lacks subject matter jurisdiction: the FDIC has taken final agency

action on the application, and the complaint seeking to compel agency action is moot.

      11.      Paragraph 11 purports to quote and paraphrase the contents of 5 U.S.C. §§ 702,

706, to which the FDIC Defendants refer the Court for their contents.
                                                   2
          Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 3 of 10



      12.     The FDIC Defendants deny the allegations contained in Paragraph 12, except

admit venue would be proper in this District, if this Court had subject matter jurisdiction.

      13.     The FDIC Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 13.

      14.     The FDIC Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 14.

      15.     The FDIC Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 15.

      16.     Paragraph 16 purports to paraphrase certain transactional documents related to

potential acquisition of the Bank, to which the FDIC Defendants refer the Court for their terms.

To the extent a response is required, the FDIC Defendants lack knowledge or information

sufficient to form a belief as to the allegations contained in Paragraph 16.

      17.     The FDIC Defendants deny the allegations contained in Paragraph 17.

      18.     Paragraph 18 purports to quote or paraphrase the contents of 12 U.S.C. §

1817(j)(6), to which the FDIC Defendants refer the Court for its contents.

      19.     The FDIC Defendants deny the allegations contained in Paragraph 19, except

admit that Mrs. Hurry, through her agent Phil Klinkhardt, sent certain correspondence to the

FDIC. The FDIC Defendants specifically deny that Mrs. Hurry provided all requisite

information or provided a substantially complete Notice at any point.

      20.     Paragraph 20 purports to characterize the contents of Mrs. Hurry’s incomplete

Notice of Change of Control and Interagency Biographical and Financial Report, to which the

FDIC Defendants refer the Court for their contents. To the extent a further response is required,

denied.
                                                    3
          Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 4 of 10



      21.     Paragraph 21 purports to characterize the contents of Mrs. Hurry’s incomplete

Notice of Change of Control and Interagency Biographical and Financial Report, to which the

FDIC Defendants refer the Court for their contents. To the extent a further response is required,

denied.

      22.     Paragraph 22 purports to characterize the contents of a December 8, 2017 FDIC

letter sent by Richard E. Allen, to which the FDIC Defendants refer the Court for its contents.

To the extent a further response is required, denied.

      23.     Paragraph 23 purports to characterize the contents of a December 21, 2017 letter

sent to the FDIC on Mrs. Hurry’s behalf, to which the FDIC Defendants refer the Court for its

contents. To the extent a response is required, denied.

      24.     Paragraph 24 purports to quote or paraphrase the contents of a January 12, 2018

FDIC letter to Mr. Klinkhardt, to which the FDIC Defendants refer the Court for its contents.

To the extent a response is required, denied.

      25.     Paragraph 25 purports to characterize the contents of a January 12, 2018 FDIC

letter to Mr. Klinkhardt, to which the FDIC Defendants refer the Court for its contents. To the

extent a response is required, denied.

      26.     Paragraph 26 purports to characterize the contents of a January 12, 2018 FDIC

letter to Mr. Klinkhardt and a December 21, 2017 letter sent to the FDIC on Mrs. Hurry’s

behalf, to which the FDIC Defendants refer the Court for their contents. To the extent a

response is required, denied.

      27.     The FDIC Defendants deny the allegations contained in Paragraph 27.

      28.     The FDIC Defendants deny the allegations contained in Paragraph 28.



                                                    4
        Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 5 of 10



      29.     The FDIC Defendants deny the allegations contained in Paragraph 29, except

admit that Mrs. Hurry, through Mr. Klinkhardt, submitted correspondence to the FDIC on or

around March 13, 2018.

      30.     Paragraph 30 purports to characterize the contents of a March 23, 2018 letter from

the FDIC, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      31.     Paragraph 31 purports to characterize the contents of a March 30, 2018 letter from

Mr. Klinkhardt, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      32.     Paragraph 32 purports to characterize the contents of a March 30, 2018 letter from

Mr. Klinkhardt, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      33.     Paragraph 33 purports to characterize the contents of a June 1, 2018 letter from

the FDIC, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      34.     Paragraph 34 purports to characterize the contents of a June 22, 2018 from Mr.

Klinkhardt, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      35.     Paragraph 35 purports to characterize the contents of a June 22, 2018 letter from

Mr. Klinkhardt, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.




                                                   5
        Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 6 of 10



      36.     Paragraph 36 purports to characterize the contents of a July 2, 2018 letter from

Mr. Baris, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      37.     Paragraph 37 purports to characterize the contents of a July 24, 2018 letter from

the FDIC, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      38.     Paragraph 38 purports to characterize the contents of an August 8, 2018 letter

from Mr. Baris, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      39.     Paragraph 39 purports to characterize the contents of a September 10, 2018 letter

from Mr. Baris, to which the FDIC Defendants refer the Court for its contents. To the extent a

response is required, denied.

      40.     Paragraph 40 purports to characterize the contents of a September 18, 2018 FDIC

letter, to which the FDIC Defendants refer the Court for its contents. To the extent a further

response is required, denied.

      41.     Paragraph 41 purports to paraphrase 12 U.S.C. § 1817(j)(1), to which the FDIC

Defendants refer the Court for its terms, but to the extent a response is required, the FDIC

denies Mrs. Hurry submitted a substantially complete Notice at any point.

      42.     Paragraph 42 purports to paraphrase 12 U.S.C. § 1817(j)(1), to which the FDIC

Defendants refer the Court for its terms, but to the extent a response is required, the FDIC

denies Mrs. Hurry submitted a substantially complete Notice at any point.

      43.     Paragraph 43 contains legal conclusions to which no response is required, but to

the extent a response is required, denied.
                                                    6
        Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 7 of 10



      44.     The FDIC Defendants deny the allegations contained in the first sentence of

Paragraph 44, except admit that the FDIC received a draft, incomplete Notice on or about

November 29, 2017. The FDIC Defendants deny the allegations contained in the second and

third sentences of Paragraph 44.

      45.     The FDIC Defendants deny the allegations contained in Paragraph 45.

      46.     The FDIC Defendants deny the allegations contained in Paragraph 46.

      47.     The FDIC Defendants deny the allegations contained in Paragraph 47.

      48.     The FDIC Defendants deny the allegations contained in Paragraph 48.

      49.     The FDIC Defendants deny the allegations contained in Paragraph 49.

      50.     The FDIC Defendants deny the allegations contained in Paragraph 50.

      51.     The FDIC Defendants deny the allegations contained in Paragraph 51.

      52.     The FDIC Defendants deny the allegations contained in Paragraph 52. The

FDIC’s September 19, 2018 Letter constitutes final agency action on the incomplete Notice.

      53.     Paragraph 53 purports to characterize correspondence sent on behalf of Mrs.

Hurry to the FDIC, to which the FDIC Defendants direct the Court to for its contents. To the

extent a further response is required, denied

      54.     Paragraph 54 purports to characterize correspondence sent on behalf of Mrs.

Hurry to the FDIC, to which the FDIC Defendants direct the Court to for its contents. To the

extent a further response is required, denied.

      55.     The FDIC Defendants deny the allegations contained in Paragraph 55.

      56.     The FDIC Defendants deny the allegations contained in Paragraph 56.

      57.     The FDIC Defendants deny the allegations contained in Paragraph 57.

      58.     The FDIC Defendants deny the allegations contained in Paragraph 58.
                                                  7
           Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 8 of 10



          59.    The FDIC Defendants incorporate by reference their responses to Paragraphs 1

 through 58 of the Complaint as if set forth herein.

          60.    The FDIC Defendants deny the allegations contained in Paragraph 60.

          61.    The FDIC Defendants deny the allegations contained in Paragraph 61.

          62.    The FDIC Defendants deny the allegations contained in Paragraph 62.

          63.    The FDIC Defendants deny the allegations contained in Paragraph 63.

          64.    The FDIC Defendants deny the allegations contained in Paragraph 64.

          65.    The FDIC Defendants deny the allegations contained in Paragraph 65.

          66.    The FDIC Defendants deny the allegations contained in Paragraph 66.

          67.    The FDIC Defendants deny the allegations contained in Paragraph 67.

          68.    The FDIC Defendants deny the allegations contained in Paragraph 68.

          69.    The FDIC Defendants deny the allegations contained in Paragraph 69.

          70.    Paragraph 70 contains legal conclusions to which no response is required, but if a

 response is required, denied.

          71.    The FDIC Defendants deny the allegations contained in Paragraph 71.

          The FDIC Defendants state that that Paragraphs (1) through (5) of the “Prayer for Relief”

section of the Complaint purport to assert a prayer for relief as to which no response is required.

To the extent a response is required, the FDIC Defendants deny that Mrs. Hurry is entitled to any

relief.




                                                       8
            Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 9 of 10




                                                DEFENSES

       The FDIC Defendants hereby assert the following defenses, without regard to the burden

of proof:

       1.       There is no live case or controversy and this action is unripe, moot, and without a

colorable basis to proceed. The FDIC’s September 19, 2018 determination is final agency action

on the Notice. Because the FDIC has issued final agency action, this case seeking to compel

such action is moot.

       2.       This Court lacks subject matter jurisdiction, as there is no case or controversy, as

the case is moot.

       3.       Mrs. Hurry lacks standing to bring the Complaint.

       4.       The Complaint fails, in whole or in part, to state a claim upon which relief may be

granted.

       5.       The claims are barred by the doctrine of qualified immunity.

       6.       The FDIC reserves the right to raise any affirmative defenses or defenses not

asserted herein which it may become aware of through investigation.

       Dated: January 4, 2019

                                               By: /s/ Erik Bond
                                                   ERIK BOND, NY Bar Reg. No. 4316030
                                                   Counsel, Corporate Litigation Unit
                                                   erbond@fdic.gov


                                                    Attorneys for the FDIC Defendants
                                                    3501 N. Fairfax Drive, D-7026
                                                    Arlington, VA 22226
                                                    Telephone: (703) 562-6461
                                                    Fax: (703) 562-2477
                                                      9
        Case 1:18-cv-02435-RDM Document 6 Filed 01/04/19 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 4, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF filing system.

                                                /s/ Erik Bond
                                                ERIK BOND, NY Bar Reg. No. 4316030
                                                Counsel, FDIC Corporate Litigation Unit




                                                10
